 Case 2:20-cv-09044-PA Document 17 Filed 02/15/21 Page 1 of 1 Page ID #:304


 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   ALEJANDRO MARTINEZ,                            No.       CV 20-9044 PA
                                                              CR 04-415 PA
12                 Petitioner-Defendant,
                                                    JUDGMENT
13          v.
14   UNITED STATES OF AMERICA,
15                 Respondent-Plaintiff.
16
17
18          Pursuant to the Court’s February 15, 2021 Order denying the Motion to Vacate, Set
19   Aside or Correct Sentence by a Person in Federal Custody pursuant to 28 U.S.C. § 2255 filed
20   by Petitioner Alejandro Martinez (“Petitioner”),
21          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Petitioner’s Motion
22   is denied and this action is dismissed with prejudice.
23
      DATED: February 15, 2021                          ___________________________________
24                                                                 Percy Anderson
                                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
